Judge ROY
specially concurring.
I specially coneur.
I write separately because I agree that the trial courts will, in all likelihood, prepare a form order imposing all the conditions now imposed through the pretrial services office. This procedure may be motivated, in part, by the time constraints under which an overworked judiciary must operate and, in part, by an institutional concern for the criticism that almost inevitably follows when a person on bail or probation commits another, and sometimes very serious, offense.
However, a person charged with a crime has a right to due process of law, which includes a presumption of innocence that abides until guilt has been proved beyond a reasonable doubt. Colo. Const. art. 2, § 25; People v. Hill, 182 Colo. 253, 512 P.2d 257 (1973). With a number of exceptions apparently not present here, the right to bail is of constitutional dimension. Colo. Const. art. 2, § 19. The United States Constitution protects citizens against excessive bail or cruel and unusual punishment. U.S. Const. amend. VIIL
The purpose of bail is to assure the presence of the defendant at subsequent proceedings, not to punish him or her. L.O.W. v. Dist. Court, 623 P.2d 1253 (Colo.1981); see also In re Losasso, 15 Colo. 163, 24 P. 1080 (1890). That purpose should be met by means that impose the least possible hardship upon the accused. People v. Sanders, 185 Colo. 153, 522 P.2d 735 (1974). I do not believe that the purpose of bond is to rehabilitate or treat an accused's problems, real or imagined. However, limitations and conditions may be appropriate if they are reasonably related to the charged offense and the character of the accused of which the court is apprised.
The briefs do not inform us as to the underlying offense with respect to which defendant was on bond. Therefore, I do not *405know whether the conditions that defendant not possess a firearm or consume alcohol were at all related to the pending allegations or defendant's cireumstances.
However, I can envision a person charged with a nonviolent offense, without any evidence that he or she has an alcohol problem, bonding out under the no alcohol consumption conditions, being observed having wine at a restaurant or beer at a sporting event, being charged with a felony for breaching a condition of the bond, being acquitted of underlying charges, and, nevertheless, being prosecuted and convicted for the breach of the condition of the bond. Some would say a prosecutor in the exercise of his or her sound discretion would not pursue such a conviction. There was a time when I might have believed that. I am no longer confident.
Certainly here, defendant's possession of the unloaded rifle was brief, supervised, not a threat to anyone, and maybe innocent, even though the misrepresentations he made in the attempted purchase, for which he was separately convicted, were not so innocent.
Therefore, in my view, the restrictions placed on a person free on bond, in addition to those required by statute, should be imposed by the court and tailored to the charged offense, the surrounding cireum-stances, and the character of the accused. This tailoring will require the trial court to use discretion specific to each case. A pre-printed form signed by the judge which automatically imposes broad and perhaps irrelevant terms and conditions is not likely to assure the exercise of that discretion.